Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on August 3, 2022  The Applicant’s Amendment and Request for Reconsideration has been received and entered.  
Claims 1-20 are currently pending and have been examined.  Claims 1-3, 8-10, 15-17 have been amended.  



	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2022, has been entered.



Response to Arguments
Applicant’s arguments regarding the rejection under 35 USC 101 have been fully considered but they are not persuasive.  In Applicant’s Reply dated August 3, 2022, at page 10, Applicant states that “Applicant incorporates the arguments with regard to 101—discussed in the Non-Final Office Action response mailed November 22, 2021—by reference.  For at least the reasons stated therein, withdrawal of the rejection of the pending claims under 35 USC 101 is respectfully requested.”  The Examiner respectfully disagrees.  The Examiner respectfully notes that, inasmuch as the previous arguments apply to the instantly amended claims, Applicant is respectfully referred to the previous discussion in the Office Action dated February 24, 2022.  Applicant is also respectfully referred to the rejection below of the instant claims.
Thus, the rejection under 35 USC 101 is maintained.
The previous rejection of claims 1-20 under 35 USC 103 has been withdrawn in view of Applicant’s amendments.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20:  Claim 1 recites “based on determining the user preference for the feature, updating the user profile by integrating the feature as a refined user preference into the user profile.”  It is unclear what the relationship is between the refined user preference and the existing user preference.  Does the refined user preference replace/update the existing user preference?  For example, if the existing user preference was for the color red and the refined user preference is for the color purple based on the color purple being a highest frequency color among a plurality of items, does purple replace red?  Or does the system maintain both an existing user preference (red) and a refined user preference (purple)?  For purposes of examination, the Examiner is interpreting the refined user preference as replacing the existing user preference in the user profile, i.e., the refined user preference is a new existing user preference.
Claims 8 and 15 are rejected for similar reasons.
Claims 2-7, 9-14, and 16-20 inherit the deficiencies of claims 1, 8, and 15.
Claims 3, 10, and, 17:  Claim 3 recites “a second selectable descriptor related to corresponding one or more second images.”  This limitation is unclear.  Are the “corresponding one or more second images” of the plurality of items of interest?  Or are the corresponding one or more second images of the first item of interest?  For purposes of examination, the Examiner is interpreting the second selectable descriptor as being related to corresponding one or more second images of the plurality of items of interest.
Claims 10 and 17 are rejected for similar reasons.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 8, and 15 recite a system, a computer-storage media, and a method for recommending items to a user based on a user preference for a particular feature in an image.  With respect to claim 1, claim elements identifying a feature, accessing a user profile, determining that the feature is a shared feature, determining that the feature is a highest frequency feature, determining a user preference for the feature, updating the user profile by integrating the feature into the user profile, and determining one or more recommended items associated with the user preference for the feature, as drafted, cover a method of organizing a human activity, i.e., commercial or legal interactions.  Claims 8 and 15 recite similar limitations.
The judicial exception is not integrated into a practical application. Claims 1, 8, and 15 recite causing presentation of the one or more recommended items.  These limitations are considered to recite insignificant extra-solution activity.  Further, claim 1 recites one or more computer processors and computer memory at a high level of generality, i.e., as generic computer components performing generic computer functions.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Thus, claims 1, 8, and 15 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, claim 1 recites one or more computer processors and computer memory at a high level of generality, i.e., as a generic computer component performing generic computer functions. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Further, regarding the causing presentation limitation, per MPEP 2106.05(d)(ll), elements such as receiving or transmitting data over a network, i.e., using the Internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions. (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPG2d 1681,1701 (Fed. Cir, 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Thus, claims 1, 8, and 15 are not patent eligible.  
Claims 2-7, 9-14, and 16-20 depend from claims 1, 8, and 15.  Claims 2, 9, and 16 are directed to identifying the feature based on user input and are further directed to the abstract idea.  Claims 3, 10, and 17 are directed to associations between the attributes and the descriptors and are further directed to the abstract idea.  Claims 4-5, 11-12, and 17-19 are directed to determining the user preference and are further directed to the abstract idea.  Claims 6, 13, and 20 are directed to the relationship between the selectable descriptor and an attribute and are further directed to the abstract idea.  Claims 7 and 14 are directed to the user preference and are further directed to the abstract idea.
Thus, the claims are not patent eligible.    
	

Potentially Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 USC 101 set forth in this Office action.
With respect to claims 1, 8, and 15, the prior art of record, alone or combined, neither anticipates nor renders obvious, a system, hardware computer-storage media, or a method comprising: identifying a feature associated with a selectable descriptor related to a first image associated with a first item of interest; accessing a user profile comprising an existing user preference associated with a plurality of items of interest of the user profile; determining that the feature is a shared feature that is a common feature between a first attribute associated with the first item of interest and a second attribute associated with one or more existing items of interest in the plurality of items of interest; based on determining that the feature is the shared feature, determining that the feature is a highest frequency feature associated with the plurality of items of interest; determining a user preference for the feature based on determining that the feature is the highest frequency feature associated with the plurality of items of interest; based on determining the user preference for the feature, updating the user profile by integrating the feature as a refined user preference into the user profile; determining one or more recommended items associated with the refined user preference for the feature; and causing presentation of the one or more recommended items.
In the event the claims are amended, they will be subject to further examination.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 9,959,383 B1 to Bryan et al. is directed to ad brokering and includes targeting ads to a user based on the user’s expressed like/dislike for the ad type.

US 9,812,022 B2 to Wayman et al. is directed to providing healthier food purchase suggestions to a consumer based on a profile of the consumer that includes what the consumer has previously purchased.

US 9,734,244 B2 to Wickenkamp is directed to returning search results to a user that may be surprising to a user or other than what the user would expect because they are based on information from a user’s profile rather than merely what the user has previously searched.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625